11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Bitter Creek Water                          * From the 32nd District Court
Supply Corporation,                           of Nolan County
                                              Trial Court No. 19,506.

Vs. No. 11-17-00080-CV                      * June 28, 2019

Wesley Sims,                               * Memorandum Opinion by Bailey, C.J.
                                             (Panel consists of: Bailey, C.J.,
                                             Willson, J., and Wright, S.C.J., sitting
                                             by assignment)
                                             (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we affirm the trial court’s judgment to the extent that it entered summary judgment
against Bitter Creek Water Supply Corporation on its affirmative defense of
waiver. We reverse the trial court’s judgment in all other respects and remand this
cause to the trial court for further proceedings. The costs incurred by reason of
this appeal are taxed sixty percent against Wesley Sims and forty percent against
Bitter Creek Water Supply Corporation.